DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/467,864, filed on June 7, 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 11-16, 22, and 31-36 are objected to because of the following informalities: 
In claims 11, 15, 31, and 35, “extend” should be “extent”.
Claim 22 recites, “wherein forcing the polymer dispersion to flow through the winding element comprises”. This limitation lacks antecedent basis as claim 22 is dependent upon claim 3 and not claim 21.
Claims 12-14, 16, 32-34, and 36 are objected to by reason of their dependency. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication 2016/123825 to Liu et al. (hereinafter Liu; the below paragraph numbers correspond to counterpart US Publication 2018/0025846).
Claim 1
Liu discloses a method for manufacturing a capacitor, the method comprising:
winding (paragraph 48) an anode foil, separators and a cathode foil around an axis to form a winding element;
flooding (paragraph 50) the winding element with a polymer dispersion (paragraph 42-43),
wherein the polymer dispersion contains electrically conductive solid polymer particles or a polymer powder and a solvent (paragraph 42; see also paragraph 178); and
applying pulses of overpressure to the flooded winding element (paragraph 55; paragraph 178).
Claim 2
Liu discloses the method according to claim 1, further comprising:
applying, during a pulse of overpressure, an overpressure in a range of 2 to 150 bar (paragraph 52: example of 0.6 MPa is 6 bar; see also Table 17; see also MPEP 2131.03); and
thereafter, applying either an atmospheric pressure or a pressure below 1 bar (paragraph 51, 55). 
Claim 3
Liu discloses the method according to claim 1, wherein the winding element has a diameter of more than 10 mm (paragraph 5, 6, 182).
Claim 6
Liu discloses the method according to claim 1, wherein the winding element has a height of more than 12 mm (paragraph 5, 6, 182). 
Claim 17
Liu discloses the method according to claim 1, wherein the winding element has a diameter of less than 22 mm (paragraph 5, 6, 182). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 7-8, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of US Publication 2017/0294273 to Andoralov et al. (hereinafter Andoralov).
 Claim 4
Liu discloses the method according to claim 1, as shown above.
Liu does not expressly disclose electrically contacting at least two tabs with the anode foil; and electrically contacting at least two tabs with the cathode foil, as recited in claim 4.
Andoralov (FIG. 1, 2, 4B) teaches electrically contacting at least two tabs (40, paragraph 33) with an anode foil (12); and electrically contacting at least two tabs (42) with a cathode foil (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Andoralov with Liu to incorporate at least two tabs for each of the anode and cathode as taught by Andoralov with the method taught by Liu, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for minimized foil resistance effect with a decreased conductive path length (Andoralov paragraph 33).
Claim 5
Liu discloses the method according to claim 1, as shown above.
Liu does not expressly disclose wherein the capacitor is a hybrid polymer aluminum electrolytic capacitor, as recited in claim 5.
Andoralov teaches wherein a capacitor is a hybrid polymer aluminum electrolytic capacitor (paragraphs 1, 9, 35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Andoralov with Liu to incorporate a hybrid polymer aluminum electrolytic capacitor as taught by Andoralov with the method taught by Liu, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for improved conductive polymer coverage within the interstitial portions of a wound structure (Andoralov paragraph 1) and self-healing (paragraph 25).
Claim 7
Liu discloses the method according to claim 1, as shown above.
Liu does not expressly disclose wherein the anode foil and the cathode foil are arranged and dimensioned such that the anode foil is embedded completely between the cathode foil on both sides in the winding element, as recited in claim 7.
Andoralov teaches wherein an anode foil (12) and a cathode foil (14) are arranged and dimensioned such that the anode foil (12) is embedded completely between the cathode foil (14) on both sides in a winding element (FIG. 1, 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Andoralov with Liu to incorporate a winding arrangement as taught by Andoralov with the method taught by Liu, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for easier alignment and avoidance of short circuits and allows for minimized foil resistance effect with a decreased conductive path length (Andoralov paragraph 33). 
Claim 8
Liu discloses the method according to claim 1, as shown above.
Liu does not expressly disclose wherein the cathode foil has a larger extent in a direction of a height of the winding element than the anode foil, as recited in claim 8.
Andoralov teaches wherein a cathode foil (14) has a larger extent in a direction of a height of the winding element (10) than an anode foil (12; FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Andoralov with Liu to incorporate a cathode and anode arrangement as taught by Andoralov with the method taught by Liu, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for easier alignment and avoidance of short circuits and allows for minimized foil resistance effect with a decreased conductive path length (Andoralov paragraph 33). 
Claim 11
Liu discloses the method according to claim 1, as shown above.
Liu does not expressly disclose arranging the winding element inside a can having a can bottom, wherein the cathode foil has a larger extend in an axial direction towards the can bottom than the anode foil, and wherein the cathode foil is electrically contacted with the can bottom, as recited in claim 11.
Andoralov (FIG. 11) teaches wherein a winding element (402) is arranged inside a can (404) having a can bottom, wherein a cathode foil (with 406; paragraph 34) has a larger extend in an axial direction towards the can bottom than an anode foil (with 408), and wherein the cathode foil (with 406) is electrically contacted with the can bottom (paragraph 34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Andoralov with Liu to incorporate a cathode and anode arrangement as taught by Andoralov with the method taught by Liu, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for an axial capacitor with minimized foil resistance effect with a decreased conductive path length (Andoralov paragraph 33).
Claim 15
Liu with Andoralov teaches the method according to claim 11,
wherein the can (Andoralov FIG. 11: 404) comprises a cover (412; paragraph 34), 
wherein the anode foil (including 408) has a larger extend in the axial direction towards the cover (412) than the cathode foil (including 406), and 
wherein the anode foil (including 408) is electrically contacted with the cover (412; paragraph 34). 
Claim 18
Liu discloses the method according to claim 1, as shown above.
Liu does not expressly disclose wherein a ratio of a height of the winding element to a diameter of the winding element is larger than 2, as recited in claim 18.
Andoralov teaches wherein a ratio of a height of a winding element to a diameter of the winding element is larger than 2 (paragraph 48; Table 1; see also MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Andoralov with Liu to incorporate a ratio of height of a winding element to diameter as taught by Andoralov with the method taught by Liu, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for an axial capacitor with minimized foil resistance effect with a decreased conductive path length (Andoralov paragraph 33).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of US Publication 2019/0148084 to Hagiya et al. (hereinafter Hagiya).
Liu discloses the method according to claim 1, as shown above.
Liu does not expressly disclose wherein a number of windings of the cathode foil is at least by one larger than a number of windings of the anode foil, as recited in claim 9.
Hagiya (FIG. 2) teaches wherein a number of windings of the cathode foil (2) is at least by one larger than a number of windings of the anode foil (1; paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hagiya with Liu to incorporate a cathode foil with a larger winding number as taught by Hagiya in the method taught by Liu, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification avoids separator deterioration (Hagiya paragraph 28) and allows for improved capacitance rate change and DC internal resistance over time (paragraphs 70-74, Table 4).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of US Publication 2019/0006112 to Aoyama et al. (hereinafter Aoyama).
Liu discloses the method according to claim 1, as shown above.
Liu does not expressly disclose wherein the cathode foil comprises an aluminum foil covered with an oxide layer, and wherein the oxide layer has a homogeneous thickness on the cathode foil, as recited in claim 10.
Aoyama (paragraph 15-18) teaches an oxide coating on a cathode foil, and wherein the oxide layer has a homogeneous thickness on the cathode foil (paragraph 17, 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Aoyama with Liu to incorporate an oxide layer as taught by Aoyama in the method taught by Liu, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for increased wettability of the cathode foil with respect to the conductive polymer (Aoyama paragraph 15), suppression of a decrease of the withstand voltage characteristics (paragraph 48), and increasing ESR and enhancing the effect of increasing the capacitance (paragraph 15, 16).

Claims 12, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu with Andoralov in view of DE 4213651 to Klaschka (see also provided machine translation). 
Claim 12
Liu with Andoralov teaches the method according to claim 11, as shown above.
Liu does not expressly disclose wherein the can bottom comprises a structure configured to mechanically impede a movement of the winding element relative to the can bottom, as recited in claim 12.
Klaschka (FIG. 1) teaches wherein the can (10) bottom comprises a structure (36 of 14) configured to mechanically impede a movement of the winding element (12) relative to the can (10) bottom.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Klaschka with Liu with Andoralov to incorporate a structure configured to mechanically impede a movement of a winding as taught by Klaschka in the method taught by Liu with Andoralov, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a plurality of pointed cutting ribs which are arranged at equal angular intervals and which lead to cold welding and contact formation with the can housing during assembly (Klaschka paragraph 30), leading to a self-locking, tight press fit (paragraph 32). 
Claim 14
Liu with Andoralov teaches the method according to claim 11, as shown above.
Liu does not expressly disclose wherein the can comprises a corrugation which fixes the winding element, as recited in claim 14.
Klaschka (FIG. 1) teaches wherein the can (10) comprises a corrugation (40) which fixes the winding element (12; paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Klaschka with Liu with Andoralov to incorporate a structure configured to fix the winding element as taught by Klaschka in the method taught by Liu with Andoralov, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for cold welding and contact formation with the can housing during assembly (Klaschka paragraph 30), leading to a self-locking, tight press fit (paragraph 32). 
Claim 19
Liu discloses the method according to claim 1, wherein each winding element has a height of more than 12 mm (paragraph 5, 6, 182). 
Liu does not expressly disclose wherein the capacitor is a hybrid polymer aluminum electrolytic capacitor, as recited in claim 19.
Andoralov teaches wherein a capacitor is a hybrid polymer aluminum electrolytic capacitor (paragraphs 1, 9, 35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Andoralov with Liu to incorporate a hybrid polymer aluminum electrolytic capacitor as taught by Andoralov with the method taught by Liu, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for improved conductive polymer coverage within the interstitial portions of a wound structure (Andoralov paragraph 1) and self-healing (paragraph 25).
Liu does not expressly disclose wherein the capacitor comprises a first winding element and a second winding element, wherein the first and second winding elements are arranged in a common can, wherein each winding element comprises a tab connected to a respective anode foil and a tab connected to a respective cathode foil, wherein the tabs connected to the anode foils are connected to each other and the tabs connected to the cathode foils are connected to each other such that the first and second winding elements are electrically connected parallel to each other, as recited in claim 19.
Klaschka (FIG. 5) teaches a capacitor comprises a first winding element (12) and a second winding element (12), wherein the first and second winding elements are arranged in a common can (10), wherein each winding element comprises a tab (48) connected to a respective anode foil and a tab (46) connected to a respective cathode foil, wherein the tabs connected to the anode foils (48) are connected to each other (by 16) and the tabs (46) connected to the cathode foils are connected to each other (by 14) such that the first and second winding elements are electrically connected parallel to each other (as shown in FIG. 5a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Klaschka with Liu with Andoralov to incorporate a common can with two winding structures as taught by Klaschka in the method taught by Liu with Andoralov, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for an increase in capacitance and energy storage with greater volumetric efficiency, with the ability to share a liquid electrolyte. 
Claim 20
Liu with Andoralov with Klaschka teaches the method according to claim 19,
wherein each winding element is a radial winding element (Klaschka FIG. 5), or
wherein each winding element is an axial winding element (Andoralov paragraphs 10, 33).

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu with Andoralov in view of US Patent 6,310,764 to Will et al. (hereinafter Will).
Claim 13
Liu with Andoralov teaches the method according to claim 11, as shown above.
Liu does not expressly disclose welding the cathode foil to the can bottom, as recited in claim 13.
Will (FIG. 1) teaches wherein the cathode foil (of 4) is welded (by 10) to the can bottom (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Will with Liu with Andoralov to incorporate welding to a can as taught by Will in the method taught by Liu with Andoralov, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for self-movement of the connecting strips to be reliably prevented in the oscillation event and thereby also a mechanical loading of the weld seam of the connecting strips (Will column 3 lines 9-14).
Claim 16
Liu with Andoralov teaches the method according to claim 15, as shown above.
Liu does not expressly disclose wherein the anode foil is welded to the cover, as recited in claim 16.
Will (FIG. 1) teaches wherein the anode foil (of 4) is welded (by 12) to the cover (11 of 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Will with Liu with Andoralov to incorporate welding to a cover as taught by Will in the method taught by Liu with Andoralov, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for self-movement of the connecting strips to be reliably prevented in the oscillation event and thereby also a mechanical loading of the weld seam of the connecting strips (Will column 3 lines 9-14).
Allowable Subject Matter
Claims 21, 23-30, and 37-40 are allowed.
Claims 22 and 31-36 would be allowable pending resolution of the objections set forth above.
The following is a statement of reasons for the indication of allowable subject matter: 
Independent claim 21 is allowed because the prior art of record neither anticipates nor renders obvious the limitations of this independent claim in individual combination.
For example, the prior art of record neither anticipates nor renders the limitations obvious of a method of manufacturing a capacitor, the method comprising… arranging the winding element in a tube; and forcing a polymer dispersion to flow through the tube and thereby through the winding element, wherein the polymer dispersion contains electrically conductive solid polymer particles or a polymer powder and a solvent, as recited in combination in independent claim 21. 
See and compare application paragraph 117: forced flow-through; Andoralov paragraph 50: pulling the anode and cathode through a slurry; Liu paragraph 50-55: moving and removing the core from a dispersion with cycles of differing pressure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848